Citation Nr: 0112753	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for pes planus.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the benefit sought on appeal.  The 
veteran, who had active service from February 1978 to October 
1983, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record reveals that the veteran 
has submitted a February 2000 letter from Robert M. Moore, 
DPM.  This letter presents Dr. Moore's medical impressions 
based on examination of the veteran's feet.  However, this 
letter does not address the criteria necessary for the Board 
to evaluate the severity of the veteran's disability.  
Moreover, the veteran's last VA examination of July 1996 also 
does not sufficiently address the criteria necessary to 
evaluate the severity of the veteran's disability.  For these 
reasons, the Board finds that a VA examination of the 
veteran's pes planus is necessary to assist the Board in 
reaching an equitable disposition of the veteran's claim. 

Additionally, Dr. Moore's February 2000 letter seems to 
indicate that he provided the veteran treatment for pes 
planus prior to the date of his letter.  This letter also 
indicates that the veteran was receiving podiatry care from 
the VA at the time.  However, these records are not currently 
associated with the claims file.  The Board finds that these 
records would be of assistance in determining an equitable 
outcome to the veteran's claim.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him care for his feet, in 
addition to Robert M. Moore, DPM, between 
July 1996 and the present date, including 
the location of the VA Medical Center 
where he has received treatment.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file. 

2.  The veteran should be afforded an 
examination of his feet to determine the 
severity and manifestations of his pes 
planus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  More specifically, the 
examiner is requested to specify which 
complaints and clinical findings are due 
to pes planus and which are due to 
nonservice connected disorders.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veterans claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought on appeal is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




